Case 6:18-cv-00370-RAS-KNM Document 17 Filed 10/20/20 Page 1 of 2 PageID #: 138




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

 PAUL SEAN GAFFNEY, #759646                      §

 VS.                                             §                CIVIL ACTION NO. 6:18cv370

 DIRECTOR, TDCJ-CID                              §

                                    ORDER OF DISMISSAL

         Petitioner Paul Gaffney, a state prisoner confined at the Clements Unit within the Texas

 Department of Criminal Justice (TDCJ) proceeding pro se, filed this federal petition for a writ of

 habeas corpus pursuant to 28 U.S.C. § 2254 challenging two disciplinary proceedings that occurred

 at the Beto Unit. The petition was referred to United States Magistrate Judge, the Honorable K.

 Nicole Mitchell, for findings of fact, conclusions of law, and recommendations for the disposition

 of the petition.

         On September 1, 2020, Judge Mitchell issued a Report, (Dkt. #15), recommending that

 Petitioner’s federal habeas petition be denied with prejudice. Judge Mitchell further recommended

 that Petitioner be denied a certificate of appealability sua sponte. With respect to Petitioner’s

 civil rights claims, Judge Mitchell recommended that those claims be dismissed with prejudice as

 well. A copy of this Report was sent to Petitioner at his address with an acknowledgment

 card. The docket reflects that Petitioner received a copy of the Report on September 9, 2020,

 (Dkt. #16). However, to date, Petitioner has not filed objections to the Report and has not

 communicated with the court since July 2019.

         Because objections to Judge Mitchell’s Report have not been filed, Petitioner is barred

 from de novo review by the District Judge of those findings, conclusions, and recommendations



                                                 1
Case 6:18-cv-00370-RAS-KNM Document 17 Filed 10/20/20 Page 2 of 2 PageID #: 139




 and, except upon grounds of plain error, from appellate review of the unobjected-to proposed

 factual findings and legal conclusions accepted and adopted by the district court. Douglass v.

 United Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

        The court has reviewed the pleadings in this cause and the Report of the magistrate judge.

 Upon such review, the court has determined that the Report of the magistrate judge is correct.

 See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989)

 (holding that where no objections to a magistrate judge’s Report are filed, the standard of review

 is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

        ORDERED that the Report and Recommendation of the United States Magistrate

 Judge, (Dkt. #15), is ADOPTED as the opinion of the court. Further, it is

        ORDERED that Petitioner’s federal habeas petition is DENIED with prejudice.

 Petitioner is also DENIED a certificate of appealability sua sponte with respect to his habeas

 claims. Moreover, it is

        ORDERED that Petitioner’s civil rights claims—contained in his habeas petition—

 are hereby DISMISSED with prejudice. It is finally

        ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED as MOOT.

              .    SIGNED this the 20th day of October, 2020.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE




                                                  2
